(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Visto el caso con la asistencia de ambas partes, examinados los alegatos y la prueba de cargo y atendidas las circunstancias especiales del caso, así como la recomendación del fiscal de este Tribunal, se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan en enero 17, 1938, por falta de prueba suficiente de la malicia como elemento esencial del delito de daños maliciosos. Véanse: Pueblo v. Valdés, 23 D.P.R. 713; Pueblo v. Reyes, 24 D.P.R. 168; Brady v. State, 26 S. W. 621; State of North Dakota v. Moses Minor, 117 N. W. 528; State v. Rogue, 132 N. W. 5; May’s Criminal Law, 3ra. ed. pág. 318, sec. 322.